Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of K.S.M. and G.M.,                    Appeal from the 6th District Court of
Children                                               Lamar County, Texas (Tr. Ct. No. 78035).
                                                       Opinion delivered by Chief Justice Morriss,
No. 06-12-00108-CV                                     Justice Carter and Justice Moseley
                                                       participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Natalie Davis, pay all costs of this appeal.




                                                       RENDERED JANUARY 18, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk